Case 1:20-cr-00602-DLC Document 24 Filed 09/16/21 Page1of1
Case 1:20-cr-00602-DLC Document 23 Filed 09/16/21 Page 1 of1

LAW OFFICE OF SAM A. SCHMIDT
115 BROADWAY Suite 1704
NEW YORK, N.Y. 10006
(212) 346-4666
FACSIMILE (212) 346-4668
E-mail lawschmidt@acl.com

Sam A. Schmidt, Esq.

 

September 16, 2021

Honorable Denise L. Cote, USDJ
United States District Court
Southern District of New York
500 Pearl Street
New York, N.Y. 10007
Re: U.S. v. Brandon Bell
20 Cr, 602 (DLC)

Dear Judge Cote:

Brandon Bell is scheduled to be sentenced on October 6, 2021 and his
sentencing submission is due on September 24, 2021. With no objection from the
government, I am requesting that sentencing be adjourned for four weeks.

On June 22, 2021, the Department of Justice filed a statement in support of
the Equal Act that would eliminate the disparity between cocaine and crack, In
August 2021, the Department of Justice provided some guidance to the various
United States Attorneys’ offices relating to active cases involving crack. Asa
result, I will be meeting with prosecutors and supervisors about how the new
guidance impacts on Mr. Bell’s plea and sentence. I hope to do this in the next few
weeks.

I would prefer to file my sentencing submission after meeting with the
government and resolving any issues relating to the new guidance for crack cases.
Mr. Bell remains compliant with home confinement restriction.

Thank you for your Honor’s consideration.
Respectfully submitted,
/s/

Sam A. Schmidt, Esq.
Attorney for Brandon Bell

 

 
